DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of species II in the reply filed on 04/07/2022 is acknowledged.  The traversal is on the ground(s) that the claims are either generic or directed to the subject matter related to the elected species.  Furthermore, at least FIG. 11 should be included in the same species as FIG. 3B to the extent that both figures depict a concave bottom portion of the heel structure. This is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3-12 and 14-21 are currently pending in this application, with claims 2 and 13 being cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 09/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.  10,758,006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 and 15, the limitation “an outsole” is indefinite and misleading. It is not clear if this “outsole portion and or midsole portion” is the same as the one claimed in claims 1 and 11 or a different outsole portion. For purposes of examination, the Examiner will treat the “outsole portion” and “midsole portion” to be the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is rejected under 35 U.S.C. 102(A)(1) as being anticipated by Bernstein (Pu. No. US 2003/0009916). 
With respect to claim 21, Bernstein discloses a footwear article (10, see figure 1) comprising: a sole (12) having a forefoot region (14), a midfoot region (area between the toe region and heel region), a heel region (16), and a heel extension (66) aligned in a longitudinal orientation; wherein: the heel extension protrudes rearward from the heel region and in a direction generally aligned with the longitudinal orientation (see figures 1 and 2A-B); the heel extension comprises a rearmost exterior point of the footwear article; and the heel extension comprises a top-side median ridge that slopes downward as the top-side median ridge extends away from the heel region and towards the rearmost exterior point and that includes decreasing radii as the top-side median ridge extends from the heel region toward the rearmost exterior point (see figures 1 and 2A-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1, 6-12, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view Lafortune (Pub. No. US 2010/0000125).
With respect to claims 1 and 6-10, Bernstein disclose a footwear article (10, see figure 1) comprising: a sole structure (12) having a forefoot region (14), a midfoot region (area between the toe region and heel region in figure 1), a heel region (16), and a heel extension (outwardly acing tab 66, see figures 1 and 2A-B) aligned in a longitudinal orientation; wherein the heel extension protrudes rearward from the heel region and in a direction generally aligned with the longitudinal orientation (see figures 1 and 2A-B); the heel extension (66) comprises a rearmost exterior point of the footwear article; and the heel extension includes a medial-side edge and a lateral- side edge that taper towards one another and converge at the rearmost exterior point and that are positioned at a transition from a midsole portion (explicit to footwear) to an outsole portion (explicit to footwear) of the sole structure (see figures 1 and 2A-B); wherein the heel extension comprises a top side and a bottom side that taper from a wider portion closer to the heel region to a narrower portion closer to the rearmost exterior point; wherein top side comprises atop- side median ridge that slopes downward as the top-side median ridge extends away from the heel region and towards the rearmost exterior point (see figures 1 and 2A-B); wherein: the top-side median ridge has a first length extending between the heel region and the rearmost exterior point; the top-side medial ridge includes a plurality of radii along the first length; and the plurality of radii gradually decrease in dimension from the heel region towards the rearmost exterior point (see figures 1 and 2A-B); further comprising, the outsole portion generally oriented in an outsole plane, wherein the medial-side flat edge and the lateral-side flat edge each extends from a first position closer the heel region to a second position closer to the rearmost exterior point; and wherein the first position is closer to the outsole plane than the second position (see figure 2B); and wherein the medial-side flat edge and the lateral-side flat edge converge toward an apex at the rearmost exterior portion as each extends from the first position, which is lower, to the second position, which is higher (see figure 1).
	With respect to a midsole and an outsole, Bernstein discloses that he sole is made up of lightweight material having a coefficient of friction sufficient to prevent slipping and being configured to absorb shock and/or force and substantially return to its original shape thereafter. One material that may be particularly suitable for the sole is polyurethane foam. Bernstein does not explicitly disclose the sole to comprise a midsole and an outsole. Lafortune discloses that soles for article of footwears can include an outsole and a midsole. The foam midsole can further attenuate ground reaction forces when compressed between the foot and the ground during running, walking, or other ambulatory activities. Therefore, it would have been obvious to one of ordinary skill in the art to make the sole of Bernstein also have a foam midsole to further attenuate ground reaction forces when compressed between the foot and the ground during running, walking, or other ambulatory activities.
With respect to claims 11-12, 14-16 and 20, Bernstein/Lafortune discloses a footwear article (10, see figure 1) comprising: a sole (20) having a forefoot region (14), a midfoot region (area between the toe region and the heel region), a heel region (16), and a heel extension (facing tab 66, see figures 2A-B) aligned in a longitudinal orientation; wherein: the heel extension (66) protrudes rearward from the heel region and in a direction generally aligned with the longitudinal orientation; the heel extension comprises comprising a rearmost exterior point of the footwear article (see figures 1 and 2A-B); the heel extension comprises a medial-side edge and a lateral-side edge that taper towards one another (see figure 2A), that converge at the rearmost exterior point, and that are positioned at a transition from a midsole portion to an outsole portion of the sole structure; and the heel extension comprises including a top-side median ridge that slopes downward as the top-side median ridge extends away from the heel region and towards the rearmost exterior point (see figure 1, where the heel extension 16 curves downward); wherein: the top-side median ridge has a length extending between the heel region and the rearmost exterior point; the top-side median ridge includes a plurality of radii along the length; and the plurality of radii gradually decrease in dimension from the heel region towards the rearmost exterior point; wherein the medial-side flat edge and the lateral-side flat edge are each positioned at a transition from the midsole portion to the outsole portion of the sole structure; further comprising, an outsole portion generally oriented in an outsole plane, wherein the medial-side flat edge and the lateral-side flat edge each extends from a first position closer the heel region to a second position closer to the rearmost exterior point; and wherein the first position is closer to the outsole plane than the second position; wherein the medial-side flat edge and the lateral-side flat edge converge toward an apex at the rearmost exterior portion as each extends from the first position, which is lower, to the second position, which is higher; wherein the heel extension includes bottom side; and wherein the heel extension comprises a bottom side, and wherein the bottom side and the top-side median ridge taper towards the rearmost exterior point.
Allowable Subject Matter
Claims 3-5 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles with heel extensions analogous to applicant’s instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/06/2022